In my view there appears no necessity to dismiss as to defendants in error Tonini and North River Insurance Company. There is not shown any reason why we may not proceed to full determination of all issues between these parties on the one hand, and the plaintiff in error on the other hand, without the presence of Cravens on appeal. I observe no showing of probable prejudice to the above-named defendants in error in so doing. I think the applicable rules justify the conclusion that the burden should be imposed on them and upon all who similarly seek dismissal of appeals to make such showing with rather definite certainty, and believe that my conclusion is supported by former decisions. Among others I refer to Debolt v. Farmers Exchange Bank, 46 Okla. 258, 148 P. 830; City of Sapulpa v. Young, 147 Okla. 179, 296 P. 418, and Board of County Com'rs of Logan County v. Harvey, 5 Okla. 468, 49 P. 1006.